t c memo united_states tax_court charles r mangum and estate of marilyn mangum deceased charles r mangum executor petitioners v commissioner of internal revenue respondent docket no 1288-12l filed date sallie w gladney for petitioners thomas lee fenner and paul cooperman feinberg for respondent memorandum opinion buch judge this case comes before us on a petition for review of a collection determination relating to a liability for former sec_6621 tax- motivated transaction interest repealed for returns due after in1 collection review cases sec_6330 provides that taxpayers cannot challenge their underlying tax_liability if they received a statutory_notice_of_deficiency or had a prior opportunity to challenge their underlying liability pursuant to sec_6330 the mangums seek review of the internal revenue service’s irs determination that sustained the filing of a notice_of_federal_tax_lien with respect to their tax_year and they raise various arguments disputing the underlying tax_liability attributable to sec_6621 interest regardless of the merits of their arguments about the underlying liability the mangums received prior consideration in appeals before their collection hearing requests accordingly they are statutorily barred from challenging their underlying liability and the irs did not abuse its discretion by sustaining the lien omnibus budget reconciliation act of obra pub_l_no sec b stat pincite9 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure mrs mangum died during this dispute with the irs in this case her estate appears through her husband as executor for convenience we will refer to mr mangum and his late wife or her estate collectively as the mangums see sec_6320 background this case was submitted without trial under rule charles r mangum was a limited_partner in dillon oil technology partners the dillon oil partnership was created ostensibly to invest in enhanced oil recovery technology used to recover oil and natural_gas dillon oil was subject_to the partnership audit and litigation procedures found at sec_6221 through commonly referred to as tefra dillon oil was one of the many elektra hemisphere tax_shelter investment partnerships whose partnership items were extensively litigated in tax_court elektra and hemisphere refer to the names of the entities that purportedly licensed enhanced oil recovery technology to investment partnerships including dillon oil there were over big_number related see 99_tc_132 aff’d sub nom 28_f3d_1024 10th cir tefra is short for the tax equity and fiscal responsibility act of pub_l_no sec_402 stat pincite see krause v commissioner t c pincite see krause v commissioner t c pincite in this case the non-tefra partnerships leased enhanced oil recovery technology from elektra energy corp and the tefra partnerships leased enhanced oil recovery technology from hemisphere licensing corp the successor_corporation to elektra elektra hemisphere pre-tefra and tefra partnership cases with alleged total_tax deficiencies in excess of dollar_figure billion mr mangum’s flowthrough loss from dillon oil was dollar_figure for he and his wife marilyn filed a joint form_1040 u s individual_income_tax_return and reported that loss on their schedule e supplemental income and loss i dillon oil fpaa and tax_court proceeding the liability the mangums are challenging was determined as a result of a proceeding involving dillon oil the irs examined dillon oil’s return and issued a notice of final_partnership_administrative_adjustment for the partnership taxable_year the irs principally disallowed over dollar_figure million of dillon oil’s deductions a petition was filed with respect to dillon oil and several other similarly situated partnerships and the case was captioned 110_tc_153 named for the lead entity because of the large number of elektra hemisphere cases before the tax_court we consolidated two cases krause v commissioner and hildebrand v krause v commissioner t c pincite commissioner and tried them as a test case for the other elektra hemisphere cases we decided those cases in and the court_of_appeals for the tenth circuit affirmed in in we issued an interlocutory opinion in the dillon oil proceeding holding that krause v commissioner controlled and that sec_6621 tax-motivated transaction interest applieddollar_figure congress enacted tax-motivated transaction interest under sec_6621 into law in but later repealed it for returns due after tax-motivated transaction interest provided for interest pincite of the normal rate and applied to underpayments of tax greater than dollar_figure that were attributable to a tax-motivated transactiondollar_figure 99_tc_132 110_tc_153 interlocutory opinion in dillon oil proceeding aff’d sub nom tucek v commissioner 198_f3d_259 10th cir and aff’d sub nom drake oil tech partners v commissioner 211_f3d_1277 10th cir deficit_reduction_act_of_1984 pub_l_no sec_144 stat pincite initially codified as sec_6621 but later changed to sec_6621 by the tax_reform_act_of_1986 pub_l_no sec c a stat pincite obra sec b sec_6621 repealed we eventually dismissed dillon oil’s case for lack of prosecution the decision entered on date however is silent on whether sec_6621 interest applies ii irs’ determination that the mangums owe additional tax because of the dillon oil decision by letter dated date the irs notified the mangums that they owed additional tax and interest for because of the dillon oil partnership- level decision the irs included with this letter a form 4549a-cg income_tax examination changes which explained that the mangums’ income would be adjusted by dollar_figure because of the dillon oil decision this adjustment resulted in a tax increase of dollar_figure the total amount due for was dollar_figure consisting of dollar_figure of tax dollar_figure in statutory interest pursuant to sec_6601 and dollar_figure in tax-motivated transaction interest pursuant to sec_6621 on date the irs assessed and billed the mangums dollar_figure for tax_year because of the dillon oil proceeding which included dollar_figure in tax dollar_figure in interest and an dollar_figure credit to adjust a previously imposed late payment penalty this notice stated a lower balance due than the february letter and this lower amount is consistent with the irs’ assessment listed on form certificate of assessments payments and other specified matters for tax_year a rejection of the mangums’ offer-in-compromise on date the mangums submitted an offer-in-compromise challenging their liability for the sec_6621 tax-motivated transaction interest they offered to pay dollar_figure for tax_year and included a check for that amount they argued that the court_of_appeals for the fifth circuit in copeland v commissioner had held that the krause and hildebrand analysis of sec_183 was wrong as a matter of law and elektra hemisphere partners who are bound by the outcome in those cases are not subject_to section c penalty interest the irs rejected the mangums’ offer-in-compromise in date because the court in krause v commissioner made numerous findings_of_fact conclusively establishing that the elektra hemisphere transactions lacked economic_substance the irs explained this was a sufficient basis to conclude that the transactions were tax motivated because a tax-motivated transaction 290_f3d_326 5th cir aff’g in part rev’g in part and remanding tcmemo_2000_181 99_tc_132 includes any transaction that is a sham pursuant to sec_6621 and courts have held that sham transactions include those determined to have no economic_substance further the irs stated that courts can either inquire into whether there were any non-tax economic effects or use the analysis under section the analysis is the same whether the terminology used is that of ‘economic substance ’ ‘sham ’ or sec_183 the irs concluded that the mangums were liable for sec_6621 tax-motivated transaction interest b appeals’ rejection of the mangums’ offer-in-compromise on date the mangums appealed the irs’ decision to reject their offer-in-compromise the assigned appeals officer notified the mangums’ attorney that she was waiting for the irs office_of_chief_counsel to advise her on the sec_6621 determination ultimately the appeals officer sustained the rejection of the mangums’ offer-in-compromise the appeals officer left a message with the mangums’ attorney that she would be sustaining the rejection of the mangums’ offer the appeals officer then spoke with the mangums’ attorney by phone on date explaining that she would sustain the rejection of the mangums’ offer that same day the mangums’ attorney faxed the appeals officer a copy of a notice_of_intent_to_levy issued for that the mangums had recently received stating that her help to get this stayed until the offer is officially rejected would be greatly appreciated the appeals officer ultimately sustained the rejection of the offer later in mrs mangum passed away and mr mangum was appointed executor of her estate iii irs notice_of_intent_to_levy to the mangums the irs sent the mangums a final notice_of_intent_to_levy and notice of your right to a hearing dated date this notice was for tax_year and showed a dollar_figure balance due as well as a late payment penalty of dollar_figure the mangums submitted a form request for a collection_due_process or equivalent_hearing marking offer_in_compromise as a collection alternative which the irs received on date in it they argued that n umerous courts have held that irs imposition of the section c penalty interest rate based on the vulcan oil tax_court decision is improper as a matter of law and the irs erred in rejecting their offer-in-compromise by letter dated date the irs rejected the mangums’ collection_due_process or equivalent_hearing request the irs explained that the mangums’ request was not timely because their form was received more than one year after the irs sent a notice_of_intent_to_levy to the mangums on date however the irs’ administrative file for the mangums does not contain any information from certified mail lists for any mailings between date and date the irs sent mr mangum a form_8519 taxpayer’s copy of notice_of_levy that was dated date and explained that the irs had levied on his wells fargo bank account the mangums requested a stay on activity because the irs has not issued a formal notice_of_determination neither this notice nor any that the irs issued to the mangums as of date are before the court iv irs notice_of_federal_tax_lien to the mangums the irs sent the mangums a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date the letter was for tax_year for a dollar_figure lien and stated the assessment_date was date on date the mangums submitted a new form marking offer_in_compromise as a collection alternative the mangums again challenged the sec_6621 tax-motivated transaction interest a settlement officer who had had no prior involvement with the unpaid liability at issue was assigned the case he determined that the mangums could not challenge the underlying liability attributable to the sec_6621 interest because they had been given a prior opportunity to challenge it he explained this in a letter he sent date and he scheduled a collection_due_process_hearing for date the settlement officer met with the mangums’ attorney on date and he reiterated that the mangums could not challenge the underlying liability because the appeals officer had sustained the rejection of the mangums’ offer-in-compromise based on doubt as to liability the mangums’ attorney told the settlement officer that the mangums never received a closing letter from appeals and wished to file another offer-in-compromise the mangums submitted an offer-in-compromise based on doubt as to liability for offering dollar_figure which the irs received on date on date the irs sent the mangums a notice_of_determination sustaining the lien for tax_year the irs explained in this determination_letter that the mangums could not challenge the sec_6621 interest because they had had a prior opportunity to challenge it when the appeals officer considered their offer-in-compromise the irs further explained that it would file an amended notice_of_federal_tax_lien to correct the assessment_date on the original filing which it did on date mr mangum while residing in texas timely petitioned in response to this notice_of_determination which sustained the lien for him and for his wife’s estate the parties moved to submit the case fully stipulated under rule and filed a stipulation of facts with exhibits the court granted their request discussion this case comes before us on a petition for review of the irs’ determination sustaining the lien for the tax_year the mangums assert that the underlying liability attributable to the sec_6621 tax-motivated transaction interest is in error the irs argues that the mangums are barred from challenging the underlying liability in this proceeding because of their prior opportunity to challenge the underlying liability with appealsdollar_figure i former sec_6621 tax-motivated transaction interest the irs assessed sec_6621 tax-motivated transaction interest on the mangums’ underpayment which stemmed from the dillon oil partnership proceeding former sec_6621 applied to substantial underpayments the irs also argues that the mangums are barred from challenging the underlying liability because they had a prior opportunity to participate in the partnership-level proceeding under sec_6226 because we find that the mangums had a prior opportunity to challenge their underlying liability with appeals we do not need to address this additional partnership-level participation argument attributable to tax-motivated transactions and increased the rate of interest on those underpayments to of the standard underpayment interest rate found in sec_6621 for this section the code defined a substantial_underpayment as an underpayment greater than dollar_figure tax-motivated transactions included among other things any sham or fraudulent transaction further congress expressly provided that the secretary could promulgate regulations to specify which transactions would be considered tax motivateddollar_figure ii collection_due_process overview and our review of irs’ determination the secretary must notify taxpayers in writing of their right to request a hearing upon the filing of a notice of lien these hearings are often called collection_due_process or cdp hearings in a cdp hearing taxpayers may raise any issue that is relevant to an unpaid tax or a collection action including sec_6621 repealed sec_6621 repealed sec_6621 repealed sec_6621 repealed sec_6320 sec_6320 and c appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternativesdollar_figure a underlying liability challenges taxpayers may challenge the existence or amount of the underlying tax_liability in their cdp hearing if they did not receive a statutory_notice_of_deficiency or did not otherwise have the opportunity to dispute the liability while the term underlying liability is not defined in sec_6320 or sec_6330 we have interpreted this term to include any amounts owed by a taxpayer pursuant to the tax laws further we have previously upheld regulations promulgated by the secretary that define a prior opportunity to dispute the underlying liability to sec_6330 sec_6330 115_tc_329 include a prior opportunity for a conference with appeals sec_301_6320-1 q a-e2 proced admin regs provides q-e2 when is a taxpayer entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice a-e2 a taxpayer is entitled to challenge the existence or amount of the underlying liability for any_tax period specified on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability receipt of a statutory_notice_of_deficiency for this purpose means receipt in time to petition the tax_court for a redetermination of the deficiency determined in the notice_of_deficiency an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability an opportunity for a conference with appeals prior to the assessment of a tax subject_to deficiency procedures is not a prior opportunity for this purpose although petitioners argue that 128_tc_48 was incorrectly decided we are bound by our court’s precedentdollar_figure 128_tc_48 holding that because congress also intended to preclude taxpayers who were previously afforded a conference with the appeals_office from raising the underlying liabilities again in a collection review hearing and before this court sec_301_6330-1 q a- e2 proced admin regs is valid as a reasonable interpretation of sec_6330 see also hassel family 368_fedappx_695 8th cir aff’g tcmemo_2009_127 298_fedappx_579 9th cir 132_tc_301 129_tc_58 see 111_tc_210 the continued the record in this case is clear that the mangums had a prior opportunity to challenge their underlying liability no one disputes that the mangums had prior consideration of their arguments related to their underlying tax_liability in appeals before their cdp hearing requests as a result we are precluded from considering the issues they raise because the mangums had a prior opportunity with appeals to challenge their underlying liability they are statutorily barred from challenging the existence or amount of that liability in this proceeding currently the mangums’ only forum to challenge their tax would be to pay the underlying liability and sue for a refunddollar_figure continued doctrine_of stare_decisis generally requires that we follow the holding of a previously decided case absent special justification aff’d 214_f3d_1254 10th cir sec_6330 d 118_tc_572 see sec_7422 sec_6511 b abuse_of_discretion review of irs’ determination because the validity of the underlying liability is not properly at issue we review the irs’ determination for abuse_of_discretion an abuse_of_discretion will be found where the determination was arbitrary capricious or without sound basis in fact or law the irs must take into consideration the verification that the requirements of any applicable law or administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for efficient collection with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the settlement officer properly based his determination on these factors first the settlement officer verified that the requirements of applicable law and administrative procedure were met the federal government obtains a lien against all property and rights to property whether real or personal of any see 114_tc_604 114_tc_176 129_tc_107 sec_6330 person liable for federal taxes upon demand for payment and failure to pay the secretary has the discretion to withdraw the notice of lien if certain circumstances are present such as the filing of the notice was premature the taxpayer entered into an agreement to satisfy the liability withdrawal would facilitate collection or with the consent of the national_taxpayer_advocate withdrawal would be in the best interests of the taxpayer the settlement officer determined that none of the permissive circumstances for lien notice withdrawal were present he further determined that the irs had sent the mangums a bill for the tax that had not been fully paid finally although he determined that the assessment_date listed on the notice_of_federal_tax_lien was incorrect he explained that this was a non-fatal procedural error that would be corrected with the filing of an amended tax_lien the irs filed an amended tax_lien notice and notified mr mangum further the original notice_of_federal_tax_lien albeit with sec_6321 sec_6323 see cyman v commissioner tcmemo_2009_144 wl at n the notice of lien states incorrect assessment dates but that error does not invalidate the notice_of_federal_tax_lien an incorrect assessment_date was sufficient to give the mangums notice as required under section dollar_figure second the settlement officer considered the only issue raised by the mangums the mangums submitted an offer-in-compromise as a collection alternative arguing that the portion of their liability attributable to the sec_6621 tax-motivated transaction interest was in error the settlement officer investigated irs’ records for the mangums he determined the mangums were precluded from challenging their underlying liability because they had a prior opportunity to raise this issue with appeals which had sustained the rejection of their offer-in-compromise third the settlement officer determined that upholding the lien balanced the government’s need for efficient collection of tax with the mangums’ concerns that the collection action be no more intrusive than necessary 908_f2d_18 5th cir holding that a notice of assessment that contained a technical error is still valid where the taxpayer has not been misled by the error and had actual notice of the conduct that was at issue cf 571_f2d_174 3d cir a notice of a deficiency even if it contains error may nonetheless be valid where the taxpayer has not been misled as to the proper year involved or the amounts in controversy aff’g in part 66_tc_743 and 67_tc_176 accordingly the settlement officer did not abuse his discretion when he sustained the lien iii conclusion the mangums had a prior opportunity to challenge the underlying liability attributable to the sec_6621 tax-motivated transaction interest and they cannot further challenge their underlying liability here accordingly our review of the irs’ determination is limited and we find that the irs did not abuse its discretion in sustaining the lien to reflect the foregoing decision will be entered for respondent
